ORDER
PER CURIAM.
Lee Stulce, Jr. appeals his convictions following bench trial for resisting arrest, section 575.150, RSMo 1994, and a term of sixty days imprisonment in the county jail, suspended execution, and two years probation. Mr. Stulce raises three points on appeal. He contends the trial court erred in (1) convicting him where the evidence was insufficient to establish he resisted arrest; (2) failing to grant his motion to dismiss because section 575.150 is unconstitutionally vague; and (3) directing the prosecutor to make an opening statement after she had initially declined to do so. The judgment of conviction is affirmed. Rule 30.25(b).